Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  December 7, 2016                                                                       Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  153937(81)                                                                                   Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
  LANCIA JEEP HELLAS S.A.,                                                                     Joan L. Larsen,
                                                                                                         Justices
            Plaintiff-Appellant,
                                                              SC: 153937
  v                                                           COA: 329481
                                                              Oakland CC: 2014-142918-CZ
  CHRYSLER GROUP INTERNATIONAL LLC,
  FIAT S.P.A., and FIAT GROUP AUTOMOBILES
  S.P.A.,
               Defendants-Appellees.
  ________________________________________/

         On order of the Chief Justice, the motion of Professor Peter Linzer for leave to file
  a brief amicus curiae is GRANTED. The amicus brief submitted on December 1, 2016,
  is accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                             December 7, 2016